DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 4/20/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate the prior drawing objections, as well the 112(b) rejections.

Independent claims 1, 8, & 16 have all been amended to recite inter alia "charges arranged… so as to produce evenly spaced perforation tunnels in the wall at the location in the borehole when detonated" (language from claim 1; similarly language in claims 8 & 16). The prior art grounds of rejection is a 102(a)(1) rejection over US 4,960,171 (Parrott).
For "method of perforating" claim 16, these limitations are sufficient to overcome Parrott because, as a "method of perforating", the "evenly spaced perforation tunnels" are a positive requirement of the method claim and this is not an inherent result of Parrott, as discussed below. New grounds respectfully follow that modify Parrott to be detonated centrally within the borehole so as to produce these tunnels.
However, for apparatus claim 1 and "method of manufacturing" claim 8, these are functional limitations that define the tool by the perforation tunnels resulting from detonation. See MPEP §2114 and the subsections therein ("Manner of operating the device does not differentiate apparatus claim[s] from the prior art" and "Functional claim 
The question for examination of claims 1 & 8 with respect to the prior art is therefore "Is Parrott capable of "produc[ing] evenly spaced perforation tunnels in the wall at the location in the borehole when detonated"? "Capable of" is distinct from "always will", the latter being more commensurate with the interpretation given to "method of perforating" of claim 16. In other words, the differing statutory categories of these claims means that "produce evenly spaced perforation tunnels" has a narrower effect in method claim 16 than it does in claims 1 & 8.

Applicant's remarks state:
"Parrott teaches charges disposed uniformly around the complete 360 degree circumference of the gun itself [as see figure 10 of Parrott], not the borehole wall at a location in the borehole. Being disposed uniformly around the gun body is not the same as being spaced so as to produce evenly spaced perforation tunnels in a wall at the location in the borehole as claimed. This is because of the geometries of the gun body and the borehole itself. Thus, even if the pattern shown in FIG. 10 is one of even spacing around the gun body, which Applicant is not conceding, the resulting perforation pattern in the borehole wall would not be."
The examiner can envision four ways charges evenly spaced on a gun would not produce evenly spaced perforation tunnels in the surrounding wellbore (the examiner is open to other examples from Applicant if they disagree):

- The gun was detonated while off center / not coaxial with the wellbore (i.e. was closer to one side of the wellbore than the other, or was in the wellbore at an angle with one end closer to the wellbore than the other). See figure 5 of Parrott, for example.
- The wellbore cross-section was not circular, but rather was square, for example (largely moot as wellbores are almost exclusively circular and the wellbore is not a structural requirement of claims 1 & 8).
- Not all the charges detonated (largely moot as it would require non-operability. Prior art is presumed to be operable / enabling: MPEP §2121, subsection I).


    PNG
    media_image1.png
    585
    707
    media_image1.png
    Greyscale
However, a gun with evenly spaced charges that are oriented normal to the gun axis that was detonated while centered / coaxial within the wellbore would appear to inherently create evenly spaced tunnels under such conditions. 
The examiner respectfully asserts that figure 10 of Parrott (included here)  teaches such a gun that, if detonated while centralized in a wellbore with a circular profile, would produce evenly spaced perforation tunnels in the surround formation by the following logic:
- The charges are each oriented normal to the axis (as shown in fig 10, as is also consistent with the other embodiments). No disclosure of pitch or azimuth or like is discussed in Parrott.
- The charges are "disposed uniformly around the complete 360 degree circumference of the gun" (¶ bridging cols 7 & 8). The examiner addresses Applicant's arguments about their asserted difference between "evenly" and "uniformly" below.
- Figure 10 reiterates the "uniformly" spaced disclosure, and teaches the claimed pattern in the dependent claims 2, 9, & 17 (as discussed in the previous Action).
- Figure 10 is a specific embodiment of a gun intended to not be used in a deviated wellbore that would offset it from the central axis as in figure 5 (¶ bridging cols 7 & 8)

To be clear, the examiner is not saying that Parrott will inherently create evenly spaced tunnels under all conditions, hence the new 103 rejection of method claim 16 below. But the examiner is asserting that Parrott is capable of producing evenly spaced tunnels if it were detonated while centralized in a wellbore with a circular profile. This is all that is necessary for Parrott to anticipate claims 1 & 9. MPEP §2114 and the subsections therein: "Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function."

Applicant also asserts:


The examiner respectfully cites the Thesaurus.com entry for "even", which lists "uniform" as a primary synonym, as supported by the NPL thereof, included with this action. The examiner also respectfully notes that the present case uses the "uniform spacing" to describe "the square pattern, the equilateral triangle pattern, or any intermediate value" (¶ 21 of the present case's pre-grant publication, US 2020/0399993). In other words, the present case uses them interchangeably. The examiner respectfully asserts that equating "uniform" with "even" is within the broadest reasonable interpretation consistent with the specification, as further supported by the above cited NPL.

The examiner is respectfully obliged to maintain the prior grounds of rejection of independent claims 1 & 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 11, 14, & 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 4, 11, 14, & 19 recite "a first distance between nearest neighbors along a helix in the borehole wall and a second distance between a perforation tunnel on one helical and the nearest adjacent warp of the helix are related by a constant between one and one half times the square root of three".
This is held to be indefinite for two reasons. First and foremost, Applicant's use of "related" does not clearly convey the metes and bounds of the equation used to define the location of the charges, but rather barely links them in the broadest possible manner. This is not commensurate with the disclosure in ¶ 21 of the present specification. "Related"  does not clearly convey the structure of the disclosed specifics of equation 3, but rather is nebulous and subjective.
Secondly, the phrase "a constant between one and one half times the square root of three" can be interpreted to be either "a range starting at 1 and ending at 0.5            
                
                    3
                
            
        " or "a range starting a 1            
                
                    3
                
            
         and ending at 0.5            
                
                    3
                
            
        ". Applicants use of nebulous "related" language opens up the claim to differing interpretations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11, 12, 14, & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,960,171 (Parrott). The independent claims will be addressed first so that similar dependent claims may be addressed together.
Independent claim 1: Parrott discloses a downhole tool for perforating a borehole (abstract) at a location of the borehole having a wall with a diameter (both inherent to use in a wellbore and intended use; MPEP §2114, subsection II) comprising:
a gun body ("loading tube 12b" - fig 5; not shown in the applicable embodiment of figure 10); and
charges ("charges 10") arranged in a helix around the gun body (fig 10; the slanting rows of charges in figure 10 define a helix. ¶ bridging cols 7 & 8) and spaced from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix ("the charges 10 of this embodiment [figure 10] are disposed uniformly around the complete 360 degree circumference of the gun" - ¶ bridging cols 7 & 8. This description is commensurate with "evenly spaced" as claimed, as well as the "uniform spacing" language used in ¶ 21 of the present specification) so as to produce evenly spaced perforation tunnels in the well at the location in the borehole when detonated (as discussed in much more detail in the Response the Amendment section above, and respectfully not repeated again here), and wherein placement of the charges is based on the diameter of the wall at the location (The gun is specifically "uniquely" designed to operate in a specific wellbore - col 1:53-57 - the design is clearly "based on" the properties of that wellbore in a generic sense. The claim does not require the specific equations recited in the specification, but rather recites the connection in the broadest possible way: "based on". It is improper to import more than that into the claims from the specification, as Applicant themselves note in the final paragraph of the present specification) and specified charge density (This would appear to be inherent to the placement of the charges, as the placement of the charges defines the charge density. Further, Parrott: ¶ bridging cols 7 & 8).

Independent claim 8: Parrott discloses a method for manufacturing a downhole tool used to perforate a borehole (abstract) at a location in the borehole having a wall with a diameter (both inherent to use in a wellbore and intended use; MPEP §2114, subsection II) comprising:
determining a position for each of multiple apertures ("a plurality of holes will appear on the surface of the loading tube 12b… the holes will form a corresponding particular pattern on the surface of the loading tube 12b, depending upon the phasing arrangement of the charges 10 within the gun 12" - col 5:20-31) formed radially (fig 5) along a helix around a gun body (fig 10; the slanting rows of charges in figure 10 define a helix. ¶ bridging cols 7 & 8 and as discussed for claim 1 above. The "gun body" is drawn to "loading tube 12b" which has the "holes" corresponding to the charges as cited above) and the apertures are evenly spaced from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix ("the charges 10 of this embodiment [figure 10] are disposed uniformly around the complete 360 degree circumference of the gun" - ¶ bridging cols 7 & 8. This description is commensurate with "evenly spaced" as claimed, as well as the "uniform spacing" language used in ¶ 21 of the present specification) so as to (as discussed in much more detail in the Response the Amendment section above, and respectfully not repeated again here), wherein the position is based on the diameter of the wall at the location (as described for claim 1 above) and a specified charge density (as described for claim 1 above);
forming the gun body (12b) with the multiple apertures and the determined positions (figs 5 & 10); and

    PNG
    media_image2.png
    576
    327
    media_image2.png
    Greyscale
placing charges in a central cavity of the gun body (shown but not individually numbered in fig 5) and aligning the charges with the multiple apertures (ibid).

Dependent claims 2, 4-7, 9, 11, 12, 14, & 21: Parrott further discloses:
 Claims 2, 9, & 14: the charges are arranged to produce perforation tunnels in a square pattern in the wall when detonated (as shown in the  annotated version of fig 10 here, the charges on the gun are arranged such that, if detonated while centralized in a wellbore with a circular profile, a pattern of square tunnels would be produced in the surrounding wellbore, as discussed in more detail in the Response to Amendment section above). As also (¶ bridging cols 7 & 8) and when compared to figure 2B of the present specification (which is disclosed as a "planar view of the square pattern") reasonably conveys to the reader a "square pattern".

Claims 4, 11, & 14: the charges are arranged to produce perforation tunnels in a geometric pattern in the wall (as discussed above) where a first distance between nearest neighbors along a helix in the wall and a second distance between a perforation tunnel on one helical warp and the nearest adjacent wrap of the helix are related by a constant between one and one half times the square root of three (¶ 21 of the present specification teaches that "one" is a square, which taught by Parrott as discussed above).

Claims 5 & 21: the pitch angle of the helix (angle of the long, generally top-to-bottom lines in the annotated version of fig 10 above) is based on the diameter of the wall at the location (as described for the independent claims above) and the charge density (This would appear to be inherent to the placement of the charges, as the placement of the charges defines the charge density. Further, Parrott: ¶ bridging cols 7 & 8).

Claims 6 & 12:  the phase angle between each charge is based on the diameter of the wall at the location (as described for the independent claims above) and the charge density ("The charge density of this embodiment is 14 shots per foot, and the phasing arrangement of charges 10 in a perforating gun is "140/20", where adjacent longitudinally disposed rows of charges are angularly separated by 20 degrees, and adjacent charges, disposed along a surface parallel to the same longitudinal center axis of the perforating gun, are angularly separated by 140 degrees" - ¶ bridging cols 7 & 8 and as described for claims 1 & 5 above).

Claim 7: the downhole tool is conveyable into the borehole on a slickline or a wireline, or tubing, or coiled tubing (These are all conventional conveyances for perf guns as is exceedingly well understood. Further, Parrott incorporates US 4,744,424 by reference - col 4:13-16 - which in turn incorporates US 3,773,119 & US 4,509,604 by reference - col 5:10-16. US 4,509,604 teaches tubing conveyance: "pipe string 10", fig 1 and US 3,773,119 teaches wirelines conveyance: "electrical cable 12", fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,960,171 (Parrott).
	Claim 15 recites forming multiple gun bodies with the multiple apertures at the determined positions. In light of the 112(b) rejection of this claim as described above, the limitations have been interpreted as best able. While Parrott clearly teaches a plurality of "boreholes" (abstract) as well as a method of designing guns that can be repeated for different wells (inherent), Parrott does not explicitly disclose the create of "multiple gun bodies".
	However THE EXAMINER TAKES OFFICIAL NOTICE that it would have been obvious to one of ordinary skill in the art at the time of filing to apply the method taught by Parrott to multiple gun bodies, be it either creating the same body twice (so as to create an extended gun of two bodies or a second gun for the same wellbore) or simply executing the method a second time for a different wellbore. The designing of guns to be sized so as to appropriately perforate the wellbore is well known. Lack of doing this may result in non-optimal perforation of the formation. Further, clearly and obviously, the method taught by Parrott is intended to be used multiple times rather than literally only one application one time. 


Claims 16, 17, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,960,171 (Parrott) in view of US 6,012,525 (Burleson).
Independent claim 16: Parrott discloses a method for perforating a formation from within a borehole through the formation (abstract) at a location having a wall with a diameter (defined by casing 14, fig 5), comprising:
conveying a downhole tool ("perforating gun" - abstract - and specifically the embodiment of figure 10) into the borehole (inherently necessary to create the perforations), wherein the downhole tool comprises:
	a gun body ("loading tube 12b" - fig 5; not shown in the applicable embodiment of figure 10); and
	charges ("charges 10") arranged in a helix around the gun body (fig 10; the slanting rows of charges in figure 10 define a helix. ¶ bridging cols 7 & 8) and spaced from both a nearest neighbor along the helix and a nearest neighbor in an adjacent wrap of the helix so as to be evenly spaced from each other ("the charges 10 of this embodiment [figure 10] are disposed uniformly around the complete 360 degree circumference of the gun" - ¶ bridging cols 7 & 8. This description is commensurate with "evenly spaced" as claimed, as well as the "uniform spacing" language used in ¶ 21 of the present specification) and wherein placement of the charges is based on the diameter of the wall at the location (The gun is specifically "uniquely" designed to operate in a specific wellbore - col 1:53-57) and specified charge density (This would appear to be inherent to the placement of the charges, as the placement of the charges defines the charge density. Further, Parrott: ¶ bridging cols 7 & 8); and
(This would appear to be inherent to the placement of the charges, as the placement of the charges defines the charge density. Further, Parrott: ¶ bridging cols 7 & 8).
As discussed in more detail in the Response to Amendment section above, detonation of Parrott does not inherently produce evenly spaced perforation tunnels in the wellbore wall. However, if detonated while centralized in a wellbore, Parrott would produce evenly spaced perforations. 
Burleson teaches the use of centralizers ("centralizers 40" - fig 1B) to centralize a perforating gun with a plurality of shaped charges ("shaped charge carriers 50 have a plurality of shaped charges 52" - col 3:33-35) in a wellbore. If centralized in the wellbore as taught by Burleson, the evenly spaced charge pattern taught Parrott would be reflected in the tunnels created in the wall.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the centralizers taught by Burleson to centralize the gun taught by Parrott in figure 10. The embodiment of figure 10 of Parrott is specifically guns "not uniquely associated with [a] deviated borehole" (¶ bridging cols 7 & 8). When charge carriers are not properly positioned, the action of the shaped charges is diminished (col 1:34-46). Centralizers hold the charge carrier in the proper position (ibid). The examiner also notes that the "centralizer" taught by Burleson may also position it off center (col 3:16-19), which is also applicable to the other embodiments of Parrott.

Dependent claims 17, 19, & 20: The combination further discloses
Claim 17: the charges are arranged to produce perforation tunnels in a square pattern in the wall when detonated (as shown in the  annotated version of fig 10 for claim 2 above).

Claim 19: the charges are arranged to produce perforation tunnels in a geometric pattern in the wall (as discussed above) where a first distance between nearest neighbors along a helix in the wall and a second distance between a perforation tunnel on one helical warp and the nearest adjacent wrap of the helix are related by a constant between one and one half times the square root of three (¶ 21 of the present specification teaches that "one" is a square, which taught by Parrott as discussed above).

Claim 20: the phase angle between each charge is based on the diameter of the wall at the location (The gun is specifically "uniquely" designed to operate in a specific wellbore - col 1:53-57) and the charge density ("The charge density of this embodiment is 14 shots per foot, and the phasing arrangement of charges 10 in a perforating gun is "140/20", where adjacent longitudinally disposed rows of charges are angularly separated by 20 degrees, and adjacent charges, disposed along a surface parallel to the same longitudinal center axis of the perforating gun, are angularly separated by 140 degrees" - ¶ bridging cols 7 & 8 and as described for claims 1 & 5 above).

Allowable Subject Matter
Claims 3, 10, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reasons for allowance was previous given in the prior non-final rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736.  The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676